ORDER
The Office of Disciplinary Counsel (“ODC”) has filed formal charges against respondent arising out of her conviction of four counts of tax fraud, one count of bankruptcy fraud, and three counts of defrauding a federally insured financial institution, each a felony under federal law. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Betty L. Washington, Louisiana Bar Roll number 2171, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Betty L. Washington for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Betty L. Washington shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana